UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
PAMMY J. MOORE,
Plaintiff, Case No. 2:18-cv-634
v. CHIEF JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

This matter is before the Court for consideration of a Report and Recommendation issued
by the Magistrate Judge on March 25, 2019. (ECF No. 18.) The time for filing objections has
passed, and no objections have been filed to the Report and Recommendation. Therefore, the
Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and
Recommendation, the Court REVERSES the Commissioner’s non-disability finding and
REMANDS this case under Sentence Four of § 405(g) for further consideration consistent with
this Report and Recommendation.

IT IS SO ORDERED.

5-0. d0l4 Jn

DATE eS SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE
